Title: The Commissioners to John Lloyd and Others, 1 February 1779
From: Franklin, Benjamin,Lee, Arthur,Adams, John
To: First Joint Commission at Paris,Lloyd, John


     
      Gentlemen
      Passy Feb. 1. 1779
     
     We have this Moment the Honour of your Letter of the Twenty Eighth of last Month, and shall give the earliest Attention to its im­portant Contents, but We are unhappy to think that it is not in our Power to give effectual Relief.
     By the Treaty Consuls &c. are to be appointed, in the respective Ports, But the Power of appointing, Such important officers is wholly with the Congress—they have not delegated it to Us, and it is not probable that they will delegate it at all, at least it is our Opinion that so important a Trust, would not be so safe in any other Hands, as in theirs. We therefore cannot presume to appoint any such officers. Indeed We have not Power to appoint any officers, but Agents to execute our any Orders We may have occasion to send to the seaports. Excepting that Congress, Some few days before they received the News of the Treaty passed a Resolution impowering Us to appoint commercial Agents for the united States. But Supposing, that this Resolution would not have been passed if they had then been apprized of the Treaty, and expecting that soon after the Ratification of the Treaty they would, appoint Consuls, We have as yet done nothing in Consequence of that Resolution.
     We have long since written to Congress advising and requesting that Consuls might be appointed, and We have expected every day for Some Months, Intelligence of such appointments.
     There is nothing therefore remains in our Power to do, at present for your Relief, but to lay your Letter, And the other Representation which accompanied it, before the Ministry, which We will do without Loss of Time, and request their Advice upon it, and their Interposition in your favour as far as they shall judge it consistent with their Characters to interfere. We have the Honour to be, with very great Respect, Gentn. your most humble servants
    